          Case 3:20-cv-01033-VC Document 34 Filed 05/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  BRENDA ROBINSON,                                 Case No. 20-cv-01033-VC
                 Plaintiff,
                                                   ORDER DENYING MOTION TO
          v.                                       TRANSFER WITHOUT PREJUDICE
                                                   AND GRANTING STAY
  INSURANCE CARE DIRECT, INC.,
                                                   Re: Dkt. Nos. 21, 29, 31
                 Defendant.



       The parties’ request to stay the case pending mediation is granted. A status report is due
seven days after the conclusion of the mediation. The motion to transfer is denied without
prejudice; the motion may be renewed when the stay is lifted. The case management conference
scheduled for June 10, 2020, is vacated.
       IT IS SO ORDERED.



Dated: May 18, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
